Case 20-34576-KLP       Doc 140    Filed 07/30/21 Entered 07/30/21 13:35:32            Desc Main
                                  Document     Page 1 of 17


 Michael A. Condyles (VSB No. 27807)
 Brian H. Richardson (VSB No. 92477)
 KUTAK ROCK LLP
 901 East Byrd Street, Suite 1000
 Richmond, Virginia 23219-4071
 Telephone:     (804) 644-1700
 Facsimile:     (804) 783-6192
 Counsel to Essex Bank

                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                RICHMOND DIVISION

 IN RE: LEWIS E. WILKERSON, JR.,

                       Debtor.                              Case No. 20-34576-KLP
                                                            Chapter 11

                                    NOTICE OF MOTION

         PLEASE TAKE NOTICE THAT attached hereto is the Motion of Essex Bank (“Essex”)
 Pursuant to Rule 2004 to Examine Lewis E. Wilkerson, Jr. and Request for Production of
 Documentary Evidence (the “Motion”). The Motion seeks authorization for Essex to examine
 Lewis E. Wilkerson, Jr. (the “Debtor or Examanee”), and seeks the production of documents that
 relate directly to the acts, conduct, or property of the Debtor and the liabilities and financial
 condition of the Debtor, which may affect the administration of the Debtor’s estate.

        Your rights may be affected. You should read these papers carefully and discuss them
 with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
 may wish to consult one). If you do not want the Court to grant the relief sought in the motion,
 you must do the following:

         1.     You must file with the court, at the address shown below, a written response
 pursuant to Local Bankruptcy Rules 9013-1 and 2004-1 not later than seven days after the filing
 date of this Motion.

                              Clerk of the Court
                              United States Bankruptcy Court
                              200 S. Washington Street
                              Alexandria, VA 22314




 4852-5240-6258.1
Case 20-34576-KLP           Doc 140    Filed 07/30/21 Entered 07/30/21 13:35:32             Desc Main
                                      Document     Page 2 of 17



          2.        You must also mail a copy to:

                                  Michael A. Condyles, Esq.
                                  Brian H. Richardson, Esq.
                                  Kutak Rock LLP
                                  901 East Byrd Street, Suite 1000
                                  Richmond, VA 23219-4071
                                  michael.condyles@kutakrock.com
                                  brian.richardson@kutakrock.com

         3.      No hearing has been set to consider the Motion. If you object to the Motion, you
 must file the objection timely with the Court. If a hearing is required, you must attend the hearing
 in addition to filing a written objection to the Motion. If you fail to file timely a written response
 and to attend the hearing, the Court may consider any objection you may have waived and enter
 an Order granting the relief requested in the Motion.




                                                    2
 4852-5240-6258.1
Case 20-34576-KLP            Doc 140    Filed 07/30/21 Entered 07/30/21 13:35:32              Desc Main
                                       Document     Page 3 of 17


 Michael A. Condyles (VSB No. 27807)
 Brian H. Richardson (VSB No. 92477)
 KUTAK ROCK LLP
 901 East Byrd Street, Suite 1000
 Richmond, Virginia 23219-4071
 Telephone:     (804) 644-1700
 Facsimile:     (804) 783-6192
 Counsel to Essex Bank

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                    RICHMOND DIVISION

 IN RE: LEWIS E. WILKERSON, JR.,

                           Debtor.                                Case No. 20-34576-KLP
                                                                  Chapter 11

                    MOTION OF ESSEX BANK PURSUANT TO RULE 2004 TO
                     EXAMINE LEWIS E. WILKERSON, JR. AND REQUEST
                      FOR PRODUCTION OF DOCUMENTARY EVIDENCE

          Essex Bank (“Essex”), by counsel, moves the Court for an order, substantially in the form

 attached hereto as Exhibit A, authorizing Essex to examine Lewis E. Wilkerson, Jr. (the “Debtor

 or Examinee”) and to compel the Debtor to produce documentary evidence pursuant to Rule 2004

 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Local Rule 2004-1,

 and states:

          1.        This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and this

 matter constitutes a “core” proceeding within in the meaning of 28 U.S.C. § 157(b).

          2.        Venue is proper pursuant to 28 U.S.C. § 1409.

          3.        This Court has personal jurisdiction over all parties pursuant to Rule 7004(f) of the

 Bankruptcy Rules.

          4.        Essex is a corporation engaged in the business of making loans with its corporate

 offices located in Richmond, Virginia. Essex is qualified to do business in the Commonwealth

 of Virginia.

                                                      3
 4852-5240-6258.1
Case 20-34576-KLP            Doc 140    Filed 07/30/21 Entered 07/30/21 13:35:32             Desc Main
                                       Document     Page 4 of 17



          5.        Lewis E. Wilkerson, Jr. is the chapter 11 debtor in this case by virtue of the

 voluntary petition filed pursuant to chapter 11 of title 11 of the United States Code in this Court

 on November 17, 2020 (the “Petition Date”). The Section 341 Meeting of Creditors was

 conducted on December 17, 2020.

          6.        The Examinee, as a result of such entity’s connections to the Debtor is likely to

 have information regarding the assets, liabilities, financial condition and financial transactions of

 the Debtor.

                                            Requested Relief

          7.        Essex is a creditor of the Debtor by virtue of a Promissory Note executed by the

 Debtor and dated June 26, 2019 in the original principal amount of $200,000.00 (the “Note”).

          8.        The outstanding amount of principal, interest and late fees due under the Note is no

 less than $209,079.07, as of the Petition Date.

          9.        In connection with the Note, the Debtor executed a Commercial Security

 Agreement dated June 26, 2019 (the “Security Agreement”), which granted Essex a lien on, among

 other things, that certain heavy equipment described as: (i) 2010 Cat Dozer D6N Serial Number

 DJA01151; (ii) 2014 Cat Dozer D6K Serial Number C8N21953; (iii) 2014 Cat Knuckle Boom 559C

 Serial Number CAT0559CLKAS00425; (iv) 2012 Cat Skidder 545C Serial Number

 CAT0545CA54501116; (v) 2015 Cat Dozer D6K Serial Number WMR0026; and (vi) 2013 Cat

 Skidder 545C Serial Number CAT0545CT54500992 (the “Collateral”).

          10.       Essex filed a Motion for Relief from Stay [Docket No. 104] seeking relief from the

 automatic to foreclose on the on the Collateral (the “Motion for Relief from Stay”).

          11.       The Debtor consented to the Motion for Relief from Stay and a Consent Oder

 granting the relief and directing the Debtor to Surrender the Collateral was entered by the Court

 on April 5, 2021 [Docket No. 109] (the “Relief from Stay Order”).

                                                     4
 4852-5240-6258.1
Case 20-34576-KLP            Doc 140    Filed 07/30/21 Entered 07/30/21 13:35:32              Desc Main
                                       Document     Page 5 of 17



          12.       In connection with the Motion for Relief from Stay, Essex sought recovery of the

 Collateral and upon conducting an inspection of the equipment determined that all but one of the

 six items of heavy equipment comprising the Collateral were present at the Debtor’s facility (the

 “Missing Collateral”). The only item of the Collateral at the Debtor’s facility consisted of the

 2013 Cat Skidder 545C Serial Number CAT0545CT54500992.

          13.       Upon learning that the Missing Collateral was not present at the Debtor’s facility,

 Essex sought information regarding the status and disposition of such equipment.

          14.       Despite repeated demands for information related to the status and disposition of

 the Missing Collateral, the Debtor has failed and refused to provide any information in response.

          15.       Essex seeks to examine the Examinee about the acts, conduct, or property of the

 Debtor, the liabilities and financial conditions of the Debtor, and any matters that may affect the

 administration of the Debtor’s bankruptcy estate pursuant to Rule 2004, including, without

 limitation, all matters related to the Missing Collateral.

          16.       More particularly, Essex seeks to examine the Examinee with respect to various

 topics of concern, including, but not limited to, its purchase of the Collateral, its liability and its

 repayment of the Note, its removal of the Missing Collateral from the debtor’s facility, the current

 disposition of the Missing Collateral, the condition and location of the Missing Collateral and the

 status of the Debtor’s business, its operations, assets and liabilities and the disposition of the assets

 that belong to the business. Essex submits that each of these topics will provide valuable

 information regarding the liabilities, financial condition and financial transactions of the Debtor,

 as well as of the former assets of the Debtor.

          17.       Essex submits that the examination of the Examinee falls within the broad scope

 under Rule 2004, which provides:



                                                     5
 4852-5240-6258.1
Case 20-34576-KLP            Doc 140    Filed 07/30/21 Entered 07/30/21 13:35:32             Desc Main
                                       Document     Page 6 of 17



                    The examination of an entity under this rule or of the debtor under
                    § 343 of the Code may relate only to the acts, conduct, or property
                    or to the liabilities and financial condition of the debtor, or to any
                    matter which may affect the administration of the debtor's estate, or
                    to the debtor's right to a discharge.

          18.       In connection with the examination sought herein, Essex requests the Court to order

 the production of the documents identified on the attached Schedule 1.

          WHEREFORE, Essex requests the Court to authorize the examination of the Examinee,

 to direct the production of the documents by the Examinee identified in the attached

 Schedule 1, and to award any further relief the Court deems proper.

                                           ESSEX BANK



                                           By: /s/ Michael A. Condyles
                                                           Counsel


 Michael A. Condyles (VSB No. 27807)
 Brian H. Richardson (VSB No. 92477)
 KUTAK ROCK LLP
 901 East Byrd Street, Suite 1000
 Richmond, Virginia 23219-4071
 Telephone:    (804) 644-1700
 Facsimile:    (804) 783-6192
 Counsel to Essex Bank




                                                      6
 4852-5240-6258.1
Case 20-34576-KLP          Doc 140    Filed 07/30/21 Entered 07/30/21 13:35:32             Desc Main
                                     Document     Page 7 of 17



                                  CERTIFICATE OF SERVICE

         I hereby certify under penalty of perjury that on July 30, 2021, a true and exact copy of the
 foregoing was served via electronic means and/or first class mail to all parties in interest pursuit
 to the attached service list and as follows:

 Counsel for the Debtor

 Robert A. Canfield, Esq.
 Hunter R. Wells, Esq.
 Canfield Wells, LLP
 4124 E. Parham Road
 Henrico, VA 23228

 United States Trustee

 Kathryn R. Montgomery
 Assistant United States Trustee20
 Office of The United States Trustee
 701 East Broad Street
 Suite 4304
 Richmond, VA 23219

 Debtor

 Lewis E. Wilkerson, Jr.
 PO Box 270
 Keysville, VA 23947



                                                       By: /s/ Michael A. Condyles
                                                                     Counsel




                                                  7
 4852-5240-6258.1
Case 20-34576-KLP   Doc 140    Filed 07/30/21 Entered 07/30/21 13:35:32   Desc Main
                              Document     Page 8 of 17



                                    EXHIBIT A

                                   Proposed Order




                                         8
 4852-5240-6258.1
Case 20-34576-KLP           Doc 140    Filed 07/30/21 Entered 07/30/21 13:35:32              Desc Main
                                      Document     Page 9 of 17


 Michael A. Condyles (VSB No. 27807)
 Brian H. Richardson (VSB No. 92477)
 KUTAK ROCK LLP
 901 East Byrd Street, Suite 1000
 Richmond, Virginia 23219-4071
 Telephone:     (804) 644-1700
 Facsimile:     (804) 783-6192
 Counsel to Essex Bank

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                    RICHMOND DIVISION

 IN RE: LEWIS E. WILKERSON, JR.,

                           Debtor.                              Case No. 20-34576-KLP
                                                                Chapter 11



     ORDER AUTHORIZING EXAMINATION OF LEWIS E. WILKERSON, JR. AND
        COMPELLING THE PRODUCTION OF DOCUMENTARY EVIDENCE

          THIS MATTER COMES before the Court upon the Motion of Essex Bank Pursuant to

 Rule 2004 to Examine Lewis E. Wilkerson, Jr. and Request for Production of Documentary

 Evidence pursuant to Rule 2004 of the Federal Rules of Bankruptcy Procedure (the “Motion”), and

 it appearing that Essex Bank (“Essex”) provided proper notice of the Motion to the necessary

 parties, that no objection has been filed and that good cause exists to grant the relief herein, it is

          ORDERED, ADJUDGED AND DECREED that:

         1.         The Motion is hereby granted.

         2.         Essex is hereby authorized to examine Lewis E. Wilkerson, Jr. (the “Examinee”).

         3.         Essex is authorized to take any actions as may reasonably be necessary to conduct

 the examination of the Examinee as set forth herein, which authorization shall include, among

 other things, authority to issue subpoenas to the Examinee as needed and pursuant to Rule 2004.

         4.         The Examinee shall attend and testify pursuant to Rule 2004 of the Federal Rules

 of Bankruptcy Procedure at an examination by Essex with regard to any and all acts, conduct, or

 4852-5240-6258.1
Case 20-34576-KLP           Doc 140 Filed 07/30/21 Entered 07/30/21 13:35:32                Desc Main
                                   Document    Page 10 of 17



 property or to the liabilities and financial condition of the Debtor, or to any matter which may

 affect the administration of the Debtor’s estate, including, without limitation those matters set forth

 in the Motion.

         5.         The examination shall be conducted at Kutak Rock LLP, 901 E Byrd Street, Suite

 1000, Richmond, VA 23219 or such other location as the parties may agree upon.

         6.         The examination shall be conducted on a date and at a time to be set forth and

 agreed upon by and between the Examinee and Essex. In the event that the Examinee and Essex

 are unable to reach a consensus of a mutually agreeable date and time, this Court retains

 jurisdiction over all matters arising from this Order and a subsequent hearing may be scheduled

 on the Motion by Essex directing the Examinee to attend an examination and to produce all

 documents identified on Schedule 1 hereto.

         7.         The Examinee shall produce all documentary evidence in their actual or

 constructive possession (or provide a written response to counsel for Essex explaining the effort

 to locate the documents, the reason for the lack of production and the location or disposition of the

 documents to the extent documents cannot be produced) identified in Schedule 1 attached hereto.

         8.         All documentary evidence shall be produced at Kutak Rock LLP, Attention Michael

 A. Condyles, 901 E Byrd Street, Suite 1000, Richmond, VA 23219 forthwith without further delay

 and, in any event, by no later than 15 days from the entry of this Order.

         9.         The Clerk shall serve a copy of this Order on the parties included in the attached

 Certificate of Service.



 ENTERED: ____________
                                          UNITED STATES BANKRUPTCY COURT JUDGE




 4852-5240-6258.1
Case 20-34576-KLP        Doc 140 Filed 07/30/21 Entered 07/30/21 13:35:32               Desc Main
                                Document    Page 11 of 17



 Order submitted by:


 /s/ Michael A. Condyles
 Michael A. Condyles (VSB No. 27807)
 Brian H. Richardson (VSB No. 92477)
 KUTAK ROCK LLP
 901 East Byrd Street, Suite 1000
 Richmond, Virginia 23219-4071
 Telephone:     (804) 644-1700
 Facsimile:     (804) 783-6192
 Counsel to Essex Bank



                                       CERTIFICATION

        Pursuant to Local Rule 2004-1, I hereby certify that a good faith attempt to set a date for
 the examinations has been, or will be, made in connection with scheduling the examinations.

                                                     /s/ Michael A. Condyles
                                                            Counsel




 4852-5240-6258.1
Case 20-34576-KLP         Doc 140 Filed 07/30/21 Entered 07/30/21 13:35:32                 Desc Main
                                 Document    Page 12 of 17



                                  CERTIFICATE OF SERVICE

         I hereby certify under penalty of perjury that on July 30, 2021, a true and exact copy of the
 foregoing was served via electronic means and/or first class mail to all parties in interest pursuit
 to the attached service list and as follows:

 Counsel for the Debtor

 Robert A. Canfield, Esq.
 Hunter R. Wells, Esq.
 Canfield Wells, LLP
 4124 E. Parham Road
 Henrico, VA 23228

 United States Trustee

 Kathryn R. Montgomery
 Assistant United States Trustee20
 Office of The United States Trustee
 701 East Broad Street
 Suite 4304
 Richmond, VA 23219


                                                       By: /s/ Michael A. Condyles
                                                                    Counsel




 4852-5240-6258.1
Case 20-34576-KLP       Doc 140 Filed 07/30/21 Entered 07/30/21 13:35:32   Desc Main
                               Document    Page 13 of 17



                                       SERVICE LIST

 Michael A. Condyles, Esq.
 KUTAK ROCK LLP
 901 East Byrd Street, Suite 1000
 Richmond, Virginia 23219-4071

 Robert A. Canfield, Esq.
 Hunter R. Wells, Esq.
 Canfield Wells, LLP
 4124 E. Parham Road
 Henrico, VA 23228

 Kathryn R. Montgomery
 Assistant United States Trustee20
 Office of The United States Trustee
 701 East Broad Street
 Suite 4304
 Richmond, VA 23219




 4852-5240-6258.1
Case 20-34576-KLP   Doc 140 Filed 07/30/21 Entered 07/30/21 13:35:32   Desc Main
                           Document    Page 14 of 17



                                 SCHEDULE 1




 4852-5240-6258.1
Case 20-34576-KLP            Doc 140 Filed 07/30/21 Entered 07/30/21 13:35:32               Desc Main
                                    Document    Page 15 of 17



                                DEFINITIONS AND INSTRUCTIONS

          1.        The term “Debtor” shall mean Lewis E. Wilkerson, Jr.

        2.    The term “Collateral” shall mean: : (i) 2010 Cat Dozer D6N Serial Number
 DJA01151; (ii) 2014 Cat Dozer D6K Serial Number C8N21953; (iii) 2014 Cat Knuckle Boom
 559C Serial Number CAT0559CLKAS00425; (iv) 2012 Cat Skidder 545C Serial Number
 CAT0545CA54501116; (v) 2015 Cat Dozer D6K Serial Number WMR0026; and (vi) 2013 Cat
 Skidder 545C Serial Number CAT0545CT54500992.

        3.    The term “Missing Collateral” shall mean all of the Collateral, except the 2013 Cat
 Skidder 545C Serial Number CAT0545CT54500992.

          4.     The term “document” means any written or graphic matter or other means of
 preserving thought or expression and all tangible things from which information can be processed
 or transcribed that is within your possession, custody or control, including the originals and all
 non-identical copies, whether different from the original by reason of any notation made on such
 copy or otherwise, including, but not limited to, correspondence, memoranda, notes, messages,
 letters, telegrams, teletype, telefax, bulletins, meetings or other communications, interoffice and
 intra-office telephone calls, diaries, chronological data, minutes, books, reports, studies,
 summaries, pamphlets, printed matter, charts, ledgers, invoices, worksheets, receipts, returns,
 computer printouts, prospectuses, financial statements, schedules, affidavits, contracts, cancelled
 checks, statements, transcripts, statistics, surveys, magazine or newspaper articles, releases (and
 any and all drafts, alterations and modifications, changes and amendments of any of the foregoing),
 graphic or aural records or representations of any kind (including without limitation photographs,
 microfiche, microfilm, videotape, records and motion pictures) and electronic, mechanical or
 electric records or representations of any kind (including without limitation tapes, cassettes, discs
 and records).

          5.        The term “relating to” means pertaining to, affecting, involving or being connected
 to.

         6.      If you choose to withhold any documents from production on the grounds of
 privilege or the like, you must, in addition to identifying the documents so withheld, provide a
 privilege log or schedule containing for each such document:

                    (a)    a description of the type and contents of each such document claimed to be
                           privileged and its date and current custodian and present location;
                    (b)    the name, occupation and capacity of the document's author;
                    (c)    the name, occupation and capacity of the each addressee of the document;
                    (d)    the name, occupation and capacity of each other person who obtained the
                           document or a copy thereof or to whom the document was disseminated or
                           who was informed of the document's contents; and
                    (e)    the privilege(s) claimed and, for each privilege claimed, a statement of the
                           factual basis for applicability of the privilege.



                                                    15
 4852-5240-6258.1
Case 20-34576-KLP          Doc 140 Filed 07/30/21 Entered 07/30/21 13:35:32                  Desc Main
                                  Document    Page 16 of 17



                                DOCUMENTS TO BE PRODUCED

 The following shall be produced:

1.    All documents that discuss, refer or relate to the Collateral.

2.    All documents that discuss, refer or relate to the Debtor’s purchase of the Collateral.

3.    All documents that discuss, refer or relate to the current location of the Missing Collateral.

4.    All documents that discuss, refer or relate to any pickup, transfer or movement of the Missing
      Collateral from one location to another.

5.    All documents that discuss, refer or relate to any sale or other disposition of the Collateral.

6.    All documents that discuss, refer or relate to any liens against any of the Collateral, including,
      without limitation, any security agreements or UCC Financing Statements.

7.    All documents that discuss, refer or relate to the removal of the Missing Collateral from the
      Debtor’s premises.

8.    All documents that discuss, refer or relate to the current ownership of the Collateral.

9.    All documents that discuss, refer or relate to invoices, bills of sale, purchase orders or other
      documents related to the purchase and ownership of each of the two pieces of equipment
      located on your premises consisting of serial numbers ending in: (i) 4501125 and (ii) 4501219.

10. All documents related to the receipt or disbursement of any proceeds received from any sale
    or other disposition of the Collateral.

11.   All documents that discuss, refer or relate to the disposition of the Missing Collateral,
      including, without limitation, any repossessions, foreclosures, sale or other disposition of such
      equipment.

12. All documents that discuss, refer or relate to invoices, bills of sale, purchase orders or other
    documents related to the purchase of each item of the Collateral.

13. All documents that discuss, refer or relate to the existence of insurance on the Collateral for
    the years 2019 through 2021, including, without limitation, Certificates of Insurance.

14. Federal income tax returns or any other federal tax information, including, without limitation,
    any depreciation schedules for the Debtor or any of its affiliated companies, partnerships or
    corporations for the tax years 2019 and 2020, including all attachments, exhibits and
    supporting documentation.




                                                    16
 4852-5240-6258.1
Case 20-34576-KLP        Doc 140 Filed 07/30/21 Entered 07/30/21 13:35:32                Desc Main
                                Document    Page 17 of 17



15. All documents that discuss, refer or relate to any transaction or communication regarding any
    transfer, loan, sale or assignment of any Collateral, including, but not limited to, agreements,
    sales contracts, letter of intent, schedules, promissory notes, loan agreements, security
    agreements, wire records, check stubs, cancelled checks, computer records, corporate minutes
    and financial documents.




                                                 17
 4852-5240-6258.1
